OFFICE OF% THE A’lTORNEY. GENERAL   OF TEXA!5
                  AUSClN


                                                .




                               a6iotmoat tor
           Without the asoessity or ~on~ldering  the l%plltT
or the prooe~   'or that~portloa requiring the 0h0riff to rt
turn theprilrowr to8aoA~tonio,itOt~~dthout            remon
that thent3h0rirmhen    he~pOriormd the OOrvlOO m    not
travolltngto Sen Antonlo tiiahthe priOonor snd mturai.n&   to
his eouaty under any at'tho writ0 or proooemos r~ntionsd in
or Mda    oitou~~~.~~or within the above prmislo~ or the
rtatuto fer wbioh.9 aUeaSo to0 10 authoeiard.
          Similar pnwft3fonr ae set forth above an rod
in the prOocldCa6ArtiolO 1.029or the statutom.In a aon-
rOIY3509OpiaiQBiSddrNicl0dt0 ~DP UJidOrdate.IS ikosrrba 1%
lUS7, tais department ronatrosd Artiolr 1oa9 atdtbo re
goins provlnione to author&x0 00rtaiunileag0 f80 provided
therein to be oWS0d   in arrtaia aam    undo? a %Onohar?aJJ
                                                                              397


Eeaoiwblo      hW&$e    8.   Sheppard, P-8        8


holQla$     th%t   ~i@ffa      aad   ooastabla8       am entitledto reeeire
 r008 r0r- OtOOufj a benoh warmat,  rot rowing pri80~1~
 rrfm thb penltant
                Yi ry br oouaty jair OOuiothe?OountJto                  the
 diatr~ot oourt~i~.tho~r   OWB ooua~ to bo tried ona felony
OhrgW      ft waa..pointed out in that oplait#a, horeter,  tbat
in earra~whors~Wi* 8herirr ha8 not had the prhonsr in ai8
oust0     on tha‘.am Oharg4 pri00   to the isruanor of the b.neh
w%rmn 7 ,* it wmld bo noeoarary for him to pmoerd      with the
oaphaa as well .+awith a,benoh warrant ror the purpose or
mmJ&t&the arm@.

           lToit&P the oapiearorboaohwarrdnt is rclquired
to be rooognixwl   bj,the Federal authorities    who hold the
person as l Gb~ral     priaoaer. 8inoo they turned over tbcthe
%herili  their,$rfaoner, at whioh tlmo lt~,I8 prrrumd     the ar-
h-oat wxa made,.he then beoame the prlronor     or the 8herltf    _
whore duty exteadsd no furthor than to ooavey him baak to hla
owa.ooanty Jail OP to bring him before the.oourt iaruing the
benoh warrant. xa a@ far as the Padoral authoritfer or the
bench warmint is oono?jrned,r%q\taing him to raturn the pri-
sonor to the Pk~dSralJell after trial on the~felon~ ohargo,
r008 ror til#aso so lnourred~ero   not pro~l.dod   ror nor d.thia
the p~niew    Of,the statute.                I
                                                                                    :.
                                                                                    1
                When WJ look to the above ru?idirialon 4 of tke arti-          .,   ;’
 ala aad attmpt to apply it ciloao’to the Laot8, the shherirr,
 though ers~#,tit&bbth e,oapiaa end bonohwarrant In going to
 the Jail l~~:Auatli,was not traveling for the purpoao of m-
 morfq~ a prisoner.         lo cannot atond the nmaning ot the roti
 ~priaouar* to lno&ude I?ederalpri8onrr’:ono outside tha reaoh
:0r the pmm8868          0r 8 atate omrt.    Under the roregoing raot8,
 aubdlvlalon 1 is to be aonatrmd with aubditialon 4, and rinoe
.ths 8herirr in goiag to the Jail in Au%tiB wa8 traveling ain.
 gOi     t0 the   pl800    Or arTo8tun  he ia lllmsd mileage on m-
 turo with his pri8oner         a8 provided in iubaeotlon 4, but not
 withoutfurther.1bitatlOn. SrrahEl.i1U80’fU            appur8 b7 the
 pro+,iaio~ or subdivialon 1 to ba remt~iotod by the lang~go
 qor   aenreylng     the   prisona? or priaonen to jail-w The atat-
 ute doer not dllow mileagesfor any tarthor,point or teaus
 after -king xn arrest and for removinga mlroner, than the
 jail over whloh the shariif is ~%oprr.
           Btatutea preeotibing tooa for giubllooffioar8 am
 &rintly aomtrued and the sheriff is entitled to nuah feea
 as statutes authorize. ::Bi&hamv. State, 818 8. Em 147,
 judgment reversed (Cm. vf Asp.), 280 8. tie1042.
          It is th6rofom the op%aion qr this doputwit    that
the #herif?, maderrth% irota rat forth, is sot satitlad to
dloago ins fqr retumifq   t&o prisoner e8tet tdel on a
r0lonJohar88to bha fdezal jailin San &buIio.
                               Tours r6rp traly       '